DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-22, 24, 25, 27, 34-37, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum (US 4,426,468, of record) and further in view of Dobson (EP 0160614, of record).
Ornum is directed to a sealant-containing tire, wherein said sealant is applied to a radially inner or outer surface of a tire innerliner 18 and includes a cured butyl rubber (sole rubber component), at least one tackifier, and a cure package (Abstract and Column 5, Lines 1+).  
In terms of the cure package, Ornum states that “cross-linking of the butyl rubber may be effected by any of the well-known curing systems, including sulfur…..” (Column 5, Lines 1+). 

In any event, the claimed thickness values are consistent with those that are commonly used in similar sealant-containing tires, as shown for example by Dobson (Page 4, Lines 18+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Ornum.  
As to claim 21, the sealant composition of Ornum includes butyl rubber and polybutene (Column 6, Lines 14-26).  
With respect to claim 22, Ornum teaches polybutene resins having a molecular weight in accordance to the claimed invention (Column 11, Lines 10-20). 
	Regarding claim 24, Compositions B and C in Table 1 include between 10 and 45 phr of carbon black (in relation to 100 phr of butyl rubber).
As to claim 25, the general disclosure of well-known reinforcing agents and fillers (Column 6, Lines 44+), such as hydrated silicas, would have been recognized as encompassing fumed silica.  It is emphasized that each of hydrated silica and fumed silica is conventionally used in a wide variety of tire compositions.  One of ordinary skill in the art at the time of the invention would have found it obvious to use fumed silica in the sealant composition of Ornum as it represents a “well-known reinforcing agent and filler”.

With respect to claims 36 and 37, the claims define fundamental tire components.
5.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum and Dobson as applied in claim 20 above and further in view of Reddy (US 7,727,940, of record). 
As detailed above, Ornum is directed to a sealant composition comprising butyl rubber and at least one tackifier.  Ornum teaches the use of several, exemplary tackifiers, including the well-known and conventional polyisobutylenes (commonly referred to as polybutenes) (Column 6, Lines 14+).  In such an instance, however, Ornum is silent with respect to a functionalized polybutadiene.
In any event, a wide variety of tackifiers are well-known and conventionally used in compositions in general and such includes functionalized polybutadienes, as shown for example by Reddy (Column 8, Lines 44-60 and Column 10, Lines 55+).  It is particularly noted that Reddy suggests the alternative use of polybutenes and functionalized polybutadienes.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any commonly used tackifier in the composition of Ornum and such would include functionalized polybutadienes having the claimed molecular weight.
6.	Claims 20-22, 24, 27, 32, 35-37, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stang (US 3,935,893, of record) and further in view of Hong.
As best depicted in Figures 1 and 2, Stang is directed to a tire construction comprising a sealant layer 20 positioned inside or outside (in the radial direction) of a tire innerliner 18.  More particularly, the sealant layer of Stang includes 16-25 parts of butyl rubber (sole rubber 
In such an instance, however, Stang is silent with respect to the thickness of said sealant layer.
In any event, the claimed thickness values between 2 mm and 8 mm are consistent with those that are conventionally used in tires, as shown for example by Hong (Column 1, Lines 28+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Stang. 
Lastly, regarding claims 20 (and dependent claims 40 and 41), a sealant composition including 16 parts of butyl rubber, for example, would necessarily including a liquid polybutylene at loadings in accordance to the claimed invention (corresponds to approximately 375-406 parts per hundred of butyl rubber).  

As to claim 24, the sealant composition of Stang can include 5-17 parts of carbon black and 16-25 part of butyl rubber (Column 8, Lines 30+).  This in turn corresponds with a carbon black loading between 20 and approximately 100 phr.
With respect to claim 29, a wide number of techniques are commonly employed when including a tire sealant composition.  Hong, for example, teaches a method in which the sealant layer can be formed with the innerliner or attached to a backing layer (and subsequently attached to a tire innerliner upon removal of the backing layer).  In such an instance, Hong teaches a detackifier coating step to eliminate sticking between adjacent innerliner windings (Column 6, Lines 50+).  One of ordinary skill in the art at the time of the invention would have found it obvious to practice the method of Hong with the sealant composition of Stang as it represents a known manner of forming a sealant-containing tire.  Similarly, it is well known to form sealant layers in new tire constructions and used tire constructions and furthermore, it is well known to apply sealant layers in cured or uncured conditions.  It is emphasized that there are numerous processes, including those required by the claims, that are commonly carried out when forming sealant-containing tires. 
As to claim 30, the process of Hong includes a removable backing sheet (Column 6, Lines 58+). 
Regarding claim 32, Stang teaches a method of adhesively joining a sealant layer to the innerliner (Column 7, Lines 50+).
As to claim 33, backing layer 40 can be viewed as a “barrier layer”.
.
7.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stang and Hong as applied in claim 20 above and further in view of Finerman (US 2005/0221046, of record).
As detailed above, Stang in view of Hong teaches that such a sealant layer can be formed with an innerliner or attached to a backing layer (and subsequently attached to a tire innerliner upon removal of said backing layer).  In such an instance, though, Hong is silent with respect to partially curing said sealant layer. 
However, when providing a sealant layer in a tire (inside a tire innerliner), a radially innermost surface (claimed as upper surface) faces a tire cavity while a radially outermost surface (claimed as lower surface) contacts a tire innerliner.  One of ordinary skill in the art at the time of the invention would have found it obvious to fully cure an upper surface since it is farthest away from the location at which a puncture would initiate and avoid such a full cure at a lower surface since it constitutes the initiation point of punctures and high flowability of the sealant is desired.  Finerman provides one example of sealant assembly in which a variable cure is applied over a thickness of a sealant (Paragraphs 79-81).  It is particularly noted that additional components are commonly provided on a radially inner surface of tire sealant layers such that defining a cured upper surface in Hong promotes adhesion with said components (such benefits are outlined by Finerman).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have provided a variable cure to the sealant layer of Hong.       
Allowable Subject Matter
8.	Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art references of record fail to disclose, suggest, or teach the process identified by claim 20 and further including a mold release agent removal process using a composition including a at least one conjugated diene monomer-containing rubber, a polyurethane, and at least one solvent.    
Response to Arguments
9.	Applicant's arguments filed August 3, 3021 have been fully considered but they are not persuasive.  It is initially noted that the rejections with Dobson and Hong as the primary reference have been withdrawn in light of Applicant’s amendments.
	Regarding B on Page 9, Applicant contends that Ornum explicitly discloses degradation problems caused by using sulfur curatives in sealant for tires and as such, one of ordinary skill in the art at the time of the invention would be disinclined to use a sulfur-based compound in Ornum’s sealant.  The Examiner respectfully disagrees.  As detailed above, Ornum specifically includes the following language:
	Cross-linking of the butyl rubber may be effected by any of the well-known curing systems, including sulfur and sulfur containing systems, quinoid systems, and phenolic resin systems.   	  

	Thus, Ornum specifically teaches the ability to use sulfur and sulfur-containing systems.  While quinoid and phenolic systems are “preferred”, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-
	With respect to D on Page 12, Applicant contends that the lower molecular weight butyl rubber should be included in the tackifier component, as opposed to the rubber component.  The Examiner respectfully disagrees.  The claims simply require, among other components, 300-450 phr of at least one tackifier and at least 60 parts of the at least one rubber comprises butyl rubber, halogenated butyl rubber, and EPDM, or a combination thereof.  The sealant composition of Stang includes liquid polybutene and such corresponds with the claimed tackifier.  The sealant composition of Stang further includes high molecular weight and low molecular weight butyl rubber and the claims as currently drafted fail to exclude a low molecular weight butyl rubber from being characterized as a “rubber component, as opposed to a “tackifier component”.  While Applicant’s original disclosure suggest that a low molecular weight butyl rubber can be viewed as a tackifier component, such is different from exclusively viewing a low molecular weight butyl rubber as a tackifier component.  There is nothing in the claims or Applicant’s original disclosure that excludes viewing a low molecular weight butyl rubber as a rubber component.  Additionally, even if such was the case, the carbon black loading would fall between approximately 33 phr and 170 phr (5/15 and 17/10).
	Lastly, regarding Stang, Applicant argues that Stang never mentions the use of sulfur and Ornum specifically mentions degradation problems associated with sulfur curing of sealant compositions.  Applicant also contends that the Examiner has not provided any citation or evidence to support a statement that “sulfur represents the most well-known and conventional curing agent in tire rubber compositions”.  In response, Hong has been referenced in the 
    
Conclusion            
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 10, 2021